Citation Nr: 0531044	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-08 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected right knee 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from May 1966 to May 1986.  
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma that, in part, 
denied the appellant's claim of entitlement to service 
connection for a low back strain, to include as secondary to 
the service-connected disability of the right knee.  The 
Board remanded the case to the RO for additional development 
in September 2004; the case has now been returned to the 
Board for appellate review.

When the case was before the Board in September 2004, it was 
noted that the record indicated that the veteran was 
previously denied service connection for a low back strain in 
July 1986, and that he did not appeal that rating decision in 
question.  Therefore, the issue of whether new and material 
evidence for appellant's claim of entitlement to service 
connection for a low back disorder had been received was 
remanded to the RO for action.  The RO thereafter did not 
issue a rating decision, but the RO appears to have concluded 
in its June 2005 Supplemental Statement of the Case (SSOC) 
that new and material evidence had been received for the low 
back service connection claim.  The RO reconsidered the low 
back claim on the merits and denied the claim after a de novo 
review.  Thus, the issue before the Board is as stated on the 
title page.


FINDINGS OF FACT

1.  The appellant was treated on one occasion in service for 
low back pain and on another occasion for low back spasms.

2.  The appellant's isolated in-service instances of low back 
pain and low back spasms have not been shown to have resulted 
in any residuals or to have resulted in symptoms that were 
other than acute and transitory.

3.  No current low back disorder is attributable to the 
appellant's active service.

4.  The appellant's right knee disability did not cause or 
make chronically worse any back disorder.


CONCLUSIONS OF LAW

1.  The appellant does not have a back disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The appellant does not have a back disorder that is 
proximately due to or the result of service-connected right 
knee disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claim by 
correspondence dated in July 2001, and October 2004, as well 
as the September 2004 Board remand; these documents informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  

In addition, in the May 2002 Statement of the Case (SOC), and 
the various Supplemental Statements of the Case (SSOC), the 
RO informed the appellant about what the evidence had to show 
to establish entitlement to service connection.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO adjudicated the 
appellant's service connection claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice, if any, under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the May 2002 SOC; he was supplied 
with the text of 38 C.F.R. § 3.159 in that SOC.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the VCAA.  Therefore, 
there is no duty to assist or notify that is unmet.

All relevant facts with respect to the claim addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

The appellant contends that he sustained a low back disorder 
as a result of military service.  In the alternative, he 
argues that his service-connected disability of the right 
knee has either caused or aggravated his current lumbar spine 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Review of the appellant's service medical records reveals 
that he sought treatment on February 7, 1969, for lumbosacral 
pain of two weeks duration.  Two days later, only slight pain 
remained.  Thereafter, the appellant did not seek any 
additional treatment for any back or lumbar spine condition 
until July 1980, when he sought treatment for acute low back 
pain with spasms.  In April 1986, the appellant underwent a 
separation examination.  In his associated report of medical 
history, the appellant reported recurrent back pain.  The 
examiner noted that the appellant had recurrent infrequent 
lower back pain of unknown causes and that it had been 
treated with physical therapy.  On physical examination, the 
appellant's spine was described as normal.  On April 25, 
1986, the appellant complained of back muscle pain (not 
treated).  On physical examination, the appellant 
demonstrated full range of motion of the back.

After service the appellant was treated at the Air Force 
Regional Medical Center at Wiesbaden; he did not present with 
any low back complaints and his treatment records do not 
contain any notations concerning any diagnosis of a low back 
problem or treatment for any such condition.

The evidence of record includes a written statement from a 
private internist dated in January 2003, who stated that the 
appellant had generalized arthritis and chronic problems with 
pain in the lower back.  The doctor stated that the appellant 
had reported the onset of his symptoms in 1969, and that the 
appellant said that he had had intermittent problems since 
that time with musculoskeletal low back pain and muscular 
spasms.  The doctor opined that it certainly seemed more 
likely than not that this was all related to the remote 
history.  

Review of this private internist's medical treatment records 
for the appellant dated between July 19993 and April 2001 
indicates that the appellant was noted to have chronic 
osteoarthritis in the knees and mild arthritis in the back in 
July 1993.  An August 1993 note states that the appellant had 
generalized osteoarthritis mainly involving the low back and 
the knees with occasional episodes of right leg sciatica.  In 
October 1999, the appellant complained of low back pain.  The 
appellant underwent a routine examination in October 2000; 
the internist listed 13 diagnoses, including degenerative 
joint disease, but made no specific mention of low back pain.  
Radiographic examination of the appellant's lumbar spine was 
accomplished April 2001; the appellant was noted to have a 
clinical history of chronic low back pain.  The x-rays 
revealed mild anterior spondylosis from T12 to L4.  There was 
very minor anterior compression at the L1 level.  Mild disk 
space narrowing was noted at L4-L5.  

The evidence of record includes a written statement from a 
colleague who served on active duty with the appellant in 
February 1969.  The friend stated that the appellant hurt his 
back in February 1969.  However, there is no indication that 
this person had any knowledge of the status of the 
appellant's back between 1969 and 1986.

The appellant underwent a VA medical examination in April 
2003; the examiner reviewed the claims file.  The appellant 
stated that he had had continuous back problems since 
February 1969.  He complained of muscle spasms.  Radiographic 
examination of the appellant's spine revealed degenerative 
disc disease at L4-5 and first degree spondylolisthesis at 
L5-S1.  After examining the appellant, the physician rendered 
a diagnosis of mild degenerative joint disease of the 
lumbosacral spine with zero to mild functional loss due to 
pain.  The examiner opined that the appellant's current low 
back condition was not likely related to service.  

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The appellant contends that he had a chronic back disorder 
while in service and that he now has the same condition.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
Moreover, such chronicity, as reported in this matter, is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
claimant and when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  

The evidence of record indicates that the appellant received 
in-service treatment for low back pain in February 1969, and 
that this condition resolved without sequelae.  Likewise, the 
appellant received in-service treatment for low back pain 
with spasms in July 1980, and that this condition resolved 
without sequelae.  There is no medical evidence of record to 
establish that he suffered any low back disorder that was 
other than acute and transitory.  There is no evidence of 
record that the appellant was treated for any lumbar spine 
arthritis within 12 months of his separation from service; 
there is no evidence of record to suggest that a chronic back 
condition existed until 1993, when there was a private 
doctor's note that mentioned mild arthritis in the low back.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While the appellant complained of pain in his low back during 
his service separation examination, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The absence of any evidence of any chronic low back disorder 
in the appellant's service medical records or persistent 
symptoms of this claimed disorder until years after his 
separation from service constitutes negative evidence tending 
to disprove the claim that the appellant incurred the 
condition during his active service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).

Based on the totality of the evidence of record, including 
the service medical records, the reports of VA medical 
examinations and the reports of private medical treatment, 
the Board finds that the preponderance of the evidence is 
against the direct service connection claim.  The award of 
benefits may not be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  The January 2003 letter from the 
private physician only states that it seemed more likely than 
not that the back problems were related to the appellant's 
remote history.  It is unknown what data the doctor used in 
rendering his opinion.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  The Board does not find this statement to be 
probative and thus is not sufficient to support the claim. 

The Board also finds that the preponderance of the evidence 
is against the secondary service connection aspect of the 
appellant's claim.  Nowhere in the medical records concerning 
the consultations and treatment the appellant received during 
service or after service is there found any clinical notation 
suggesting that the appellant's spinal degenerative disc 
disease or degenerative joint disease were in any way linked 
to any knee disorder.  There is no competent medical opinion 
of record that provides an etiologic link, whether by 
causation or by aggravation, between the appellant's current 
low back pathology and his right knee disability.

The Board has considered the appellant's written statements, 
as well as the written statements of his representative and 
his service comrade, submitted in support of his argument 
that his current low back disorder began in service or is 
etiologically related to his right knee disability.  To the 
extent that such statements represent evidence of continuity 
of symptomatology, without more, they are not competent 
evidence of a diagnosis, nor do they establish a nexus 
between any acquired pathology and the appellant's military 
service.  See McManaway, 13 Vet. App at 66.  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated low back condition is not likely 
related to service by way of direct incurrence or secondary 
to the right knee disability, the Board finds that the claim 
for entitlement to service connection for the low back 
disorder must be denied.  The Board finds that the evidence 
of record is not in equipoise on the question of whether the 
appellant has any current low back disorder that should be 
service connected.

Since the preponderance of the evidence is against the low 
back service connection claim, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


